Order entered April 4, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01284-CV

                            KENNETH LEO BUHOLTZ, Appellant

                                                  V.

                TEXAS DEPARTMENT OF TRANSPORTATION, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-02337-2018

                                             ORDER
       Before the Court is appellant’s April 1, 2019 motion for a forty-five day extension to file

his brief. Appellant explains the extension is necessary because a motion he filed challenging

the Court’s jurisdiction and a motion he filed seeking sanctions against appellee remain pending.

Appellant also seeks the extension based on the record of a hearing held in a special

commissioner’s court in an on-going companion case involving eminent domain not being filed.

Appellant asserts the trial court could address the issue of the record if the Court gives “fair and

just consideration” to his challenge to the jurisdiction.

       We GRANT appellant’s motion to the extent we SUSPEND the briefing deadline

pending the Court’s determination of appellant’s motions challenging the Court’s jurisdiction

and for sanctions.

                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE